Exhibit 10(s)

ANNUAL TOP MANAGEMENT CASH BONUS PROGRAM

The Corporation maintains a cash bonus plan whereby the executive officers are
eligible to receive cash bonuses equal to a percentage of the executive
officer’s base salary if certain corporate pretax profit objectives are
achieved. The executive officers selected each year to participate in the cash
bonus plan, as well as the performance targets on which the cash bonuses are
based and the amount of the cash bonuses are determined each year at the
discretion of the Chairman and the Board of Directors.

Specifically, the Chairman recommends to the Board of Directors certain
executive officers who will participate in the plan each year. Such executive
officers who will participate in the plan as evidenced by written notice from
the Corporation. The amount of the actual cash bonus paid to the various
executive officers participating in the cash bonus plan is calculated based on
the attainment of the corporate pretax profit objectives set-at the commencement
of each fiscal year.

The cash bonuses are normally paid within the sixty (60) days after the end of
the fiscal year.

--------------------------------------------------------------------------------